Detailed Action



Claims 1-2, 4, 6, 9, 11-12, 14, 16-17, 19 and 21-25 were pending in this application, claims 3, 5, 7-8, 10, 13, 15, 18, 20-22 and 24-25 having been cancelled previously, and claims 1, 3, 4, 6, 8, 9, 11-14, and 16-19 amended by preliminary amendment.
Claims 1, 6, 11 and 16 have been amended.
Claim 26 is newly added.
Claims 1-2, 4, 6, 9, 11-12, 14, 16-17, 19, 23 and 26 now are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments filed 2/28/2022 have been considered fully, and are persuasive (Reply, pp. 14-20).  The rejection of claims 1-2, 4, 6, 9, 11-12, 14, 16-17, 19 and 23 has been withdrawn. 

Allowable Subject Matter
Claim 1-2, 4, 6, 9, 11-12, 14, 16-17, 19, 23 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 6, 11 and 16 now have been amended to incorporate claim limitations wherein the service providing server providing a service is separate from a mobile network operator, and changing the token information in the cookie to the second token identifier so that the first session and the second token are associated.  The nearest prior art found was Ju, et al., U.S. Patent Application Publication No. US 2014/0282983 A1 (hereinafter Ju), in view of Miller, et al., U.S. Patent Application Publication No. 2003/0105981 A1 (hereinafter Miller), and further in view of Li, et al., U.S. Patent Application Publication No. 2014/0282881 A1 (hereinafter Li), and further in view of Paddon, et al., U.S. Patent Application Publication No. US 2013/0086656 A1 (hereinafter Paddon).  However, combine Ju in view of Li and Paddon and Miller would not disclose wherein the service providing server providing a service is separate from a mobile network operator, and changing the token information in the cookie to the second token identifier so that the first session and the second token are associated.  Because independent claims 1, 6, 11 and 16 are allowable, respective dependent claims 2, 4, 9, 12, 14, 17, 19, 23 and 26 also are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is 571-272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (from USA or Canada) or 571-272-1000.


/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        



/Timothy Sowa/
Examiner, Art Unit 2448